 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
JANE COE, a pseudonym
Plaintiff,
COMPLAINT
-against-
CHARLES REGAN, EASTPORT UNION FREE Civit, ACTON No, iQ ~ 5204

SCHOOL DISTRICT, SOUTH MANOR UNION
FREE SCHOOL DISTRICT, EASTPORT-SOUTH
MANOR CENTRAL HIGH SCHOOL DISTRICT,
and EASTPORT-SOUTH MANOR CENTRAL
SCHOOL DISTRICT as successor in interest,
JOSEPH P. GAGLIANO, PETER C. SCORDO,
EDWARD BRODERICK, GARY H. SCHNEIDER,
BENEDICT MERENDINO, B. ALLEN MANNELLA,
WILLIAM BURGER, BRUCE KRONMAN,
CHARLES TESTA, RICHARD SCHMIDT,
MARILYN DORSA, MARION DIENER,

NEAL MIRANDA, and all superintendents,
administrators, principals, and their employees
and/or agents, from 1997 through 2002,

Defendants.
x

 

Plaintiff, JANE COE, by her attorneys, Ray, Mitev & Associates, LLP, appears and

complains as follows:
PARTIES

1. At all times, JANE COE is a resident of Suffolk County, New York, over the age
of 18. “JANE COE” is the pseudonym of Plaintiff. JANE COE proceeds herein via the use of her
pseudonym in place of her full name because the events alleged herein took place when JANE
COE was an infant, and involve sexual improprieties committed by Defendants against Plaintiff,
and JANE COE is reasonably in fear of her health and safety were her identity set forth in full

here. Her identity is known to Defendants.

 
 

 

2. At all times, until 2004, Defendant Eastport Union Free School District is and was
a New York State public school district created and existing under and by virtue of the laws of
the State of New York, with offices in and located in Suffolk County, New York.

3. At all times, until 2004, Defendant South Manor Union Free School District is
and was a New York State public school district created and existing under and by virtue of the
laws of the State of New York, with offices in and located in Suffolk County, New York.

4, At all times, since 1999 until 2004, Defendant Eastport-South Manor Central
High School District is and was a New York State public school district created and existing
under and by virtue of the laws of the State of New York, with offices in and located in Suffolk
County, New York.

5. At all times, since 2004 to the present, Defendant Eastport-South Manor Central
School District was and is a public school district created and existing under and by the virtue of
the laws of the State of New York, with offices in and located in Suffolk County, New York.

6. In or about 1999, Eastport and South Manor public schools merged, and by
reorganization became Eastport Union Free School District (K-6), South Manor Union Free
School District (K-6), and Eastport-South Manor Central High School District (7-12).

7. In or about 2004, Eastport Union Free School District, South Manor Union Free
School District, and Eastport-South Manor Central High School District, reorganized and
became Eastport-South Manor Central School District.

8. By reason thereof, upon information and belief, Eastport-South Manor Central
School District is the successor in interest of the aforesaid districts.

9. Upon information and belief, at all relevant times, Dayton Avenue School is or

was a public school operating as a common school of the South Manor Union Free School

 
 

 

District, Eastport-South Manor Central High Schoo! District, and/or Eastport-South Manor
Central School District.

10. At all times, Eastport High School is or was a public school operating as a high
school of the Eastport Union Free School District, South Manor Union Free School Distract,
Eastport-South Manor Central High School District, and/or Eastport-South Manor Central
School District.

11. | Upon information and belief, at all relevant times, Eastport-South Manor Central
High School is or was a public school operating as a high school of the Eastport Union Free
School District, South Manor Union Free School Distract, Eastport-South Manor Central High
School District, and/or Eastport-South Manor Central School District.

12. At all relevant times, Eastport-South Manor Junior-Senior High School is or was
a public school operating as a high school of the Eastport Union Free School District, South
Manor Union Free School Distract, Eastport-South Manor Central High School District, and/or
Eastport-South Manor Central School District.

13. At all relevant times, individual Defendants are or were agents or employees of a
public school district located in Suffolk County, organized in and existing under the laws of the
State of New York as the Eastport Union Free School District, South Manor Union Free School
District, Eastport-South Manor Central High School District, Eastport-South Manor Central
School District, and/or all other public schools involved in the reorganization mergers and
dissolutions of the Eastport-South Manor Central School District.

14. Upon information and belief, Defendant Gary H. Schneider is or was
Superintendent of South Manor Union Free School District between the years 1998-2001.

15. Upon information and belief, at all relevant times, Defendant Gary H. Schneider

is or was a resident of Suffolk County.

 
 

 

16. Upon information and belief, Defendant Edward Broderick is or was Principal of!
Dayton Avenue School at times between the years 1997-1999.

17. Upon information and belief, at all relevant times, Defendant Dr. Edward
Broderick is or was a resident of Suffolk County.

18. Upon information and belief Defendant Benedict Merendino is or was Principal
of Dayton Avenue School at times between the years 1997-1999.

19. Upon information and belief, at all relevant times, Defendant Benedict Merendino
is or was a resident of Suffolk County.

20. Upon information and belief, Defendant B. Allen Mannella is or was
Superintendent of Eastport-South Manor Central High School District and/or Eastport-South
Manor Central School District at times between the years 1999-2002.

21. Upon information and belief, at all relevant times, Defendant B. Allen Mannella
is or was a resident of Suffolk County.

22. Upon information and belief, Defendant Peter C. Scordo is or was Superintendent
of Eastport-South Manor Central High School District and/or Eastport-South Manor Central
School District at times between the years 2000-2002.

23. Upon information and belief, at all relevant times, Defendant Peter C. Scordo is or
was a resident of Suffolk County.

24. Upon information and belief, Defendant James McCaffrey is or was Principal of
Eastport High School, Eastport-South Manor Central High School, and/or Eastport-South Manor
Junior-Senior High School, at times between the years 1999-2002.

25. Upon information and belief, at all relevant times, Defendant James McCaffrey is

or was a resident of Suffolk County.

 
 

 

26. Upon information and belief, Defendant Joseph P. Gagliano is or was Principal of
Eastport High School, Eastport-South Manor Central High School, and/or Eastport-South Manor
Junior-Senior High School, at times between the years 2000-2002.

27. Upon information and belief, at all relevant times, Defendant Joseph P. Gagliano
is or was a resident of Suffolk County.

28. Upon information and belief, Defendant William Burger is or was interim
Principal of Dayton Avenue School at times during the 1998-1999 school year.

29. Upon information and belief, at all relevant times, Defendant William Burger is or
was a resident of Suffolk County.

30. Upon information and belief, Defendant Bruce Kronman was President of the
Board of Education for South Manor Union Free School District during the 1997-1999 school
years.

31. Upon information and belief, at all relevant tumes, Defendant Bruce Kronman is
or was a resident of Suffolk County.

32. | Upon information and belief, Defendant Marilyn Dorsa was Vice President of the
Board of Education for South Manor Union Free School District during the 1997-1999 school

years.

33. Upon information and belief, at all relevant times, Defendant Marilyn Dorsa is or

was a resident of Suffolk County.
34. Upon information and belief, Defendant Marion Diener was Trustee of the Board
of Education for South Manor Union Free School District during the 1998-1999 school year.

35. Upon information and belief, at all relevant tumes, Defendant Marion Diener is or

was a resident of Suffolk County.

 
 

 

36. Upon information and belief, Defendant Charles Testa was Trustee of the Board
of Education for South Manor Union Free School District during the 1998-1999 school year.

37. Upon information and belief, at all relevant times, Defendant Charles Testa is or
was a resident of Suffolk County.

38. Upon information and belief, Defendant Richard Schmidt was Trustee of the
Board of Education for South Manor Union Free School District during the 1998-1999 school
year.

39. Upon information and belief, Defendant Richard Schmidt is or was a resident of,
Suffolk County.

40. Upon information and belief, Defendant Neal Miranda was Trustee of the Board
of Education for South Manor Union Free School District during the 1998-1999 school year.

41. Upon information and belief, at all relevant times, Defendant Neal Miranda is or
was a resident of Suffolk County.

42. Plaintiff was a Middle School infant student in Defendant South Manor Union
Free School District in the years September 1997 through June 1999,

43. Plaintiff was a High School infant student in Defendant Eastport-South Manor
Central High Schoo! District in the years September 1999 through June 2002.

44. _ At all relevant times, from September 1997 through June 2002, Plaintiff was a
student in the Eastport Union Free School District, South Manor Union Free School District,
Eastport-South Manor Central High School District, Eastport-South Manor Central School
District, or any public school involved in the reorganization mergers and dissolutions of the

Eastport-South Manor Central School District.

 
 

 

JURISDICTION
Jurisdiction is proper because this case is brought, inter alia, pursuant to federal statutes
20 USC §1681 ef seq. (Title IX), and 42 USC §1983.
VENUE
Venue is properly in this District because the acts alleged herein all arose and
occurred in this District, and all the parties resided in or were located in this Eastern District of

New York when these acts arose and occurred.

AS FOR A FIRST CAUSE OF ACTION:
NEGLIGENT FAILURE TO INVESTIGATE AND SUPERVISE

45. During the aforesaid years, from September 1997 through June 1998, upon
information and belief, Defendant Regan was a Special Education teacher and girls’ basketball
coach in Defendants’ South Manor Union Free School District. During the years September 1999
through June 2002, upon information and belief, Defendant Regan was a Special Education
teacher and girls’ basketball coach in Defendant South Manor Union Free Schoo! District.

46. During the school year September 1997 through June 1999, Plaintiff was a
basketball team member on Defendants’ team when Defendant Regan was a basketball coach of
that team.

47. In or about September 1997 through June 2002, in the course of and by reason of
his employment, Defendant Regan engaged in improper sexual grooming techniques as to
Plaintiff, to prepare Plaintiff for Defendant Regan’s perverse sexual assault, battery, and sexual
abuse,

48. Said improper sexual grooming techniques by Regan included but were not
limited to cajoling, persuading, favoring Plaintiff and exercising his authority and power as a

teacher, and coach, to cause infant student Plaintiff to look up to, admire, and rely upon Regan,

 
 

 

accept Regan as a mentor and friend, and come under his undue influence and overreaching; and
said techniques included causing Plaintiff to go to the beach with Regan, to be there touched and
embraced by Regan.

49, In or about 2001, Defendant in his capacity as, and with the authority of a teacher
in Defendants’ school, cajoled, persuaded, overreached, and exercised his undue influence, and
directed Plaintiff to purchase two tickets, one for him and one for Plaintiff, to attend a New York
Knicks game in New York City.

50. Defendant Regan told Plaintiff to make the said purchase in order that the tickets
would not be traceable by anyone to Plaintiff.

51. Defendant Regan reimbursed Plaintiff with funds for said purchase.

52. The aforesaid purchase and reimbursement carried out by Regan and at his
direction, were designed by Regan and intended by Regan to conceal his perverse sexual
purposes and behavior as to Plaintiff, and were part of his sexual grooming of Plaintiff for
Defendant Regan’s eventual sexually perverse pleasures, perversions, sexual assault and sexual
battery.

53. In or about 2001, Defendant Regan drove Plaintiff to the said Knicks game in
Defendant’s vehicle so as to eventually sexually seduce, abuse, assault and batter Plaintiff.

54. At said Knicks game, Defendant Regan repeatedly purchased alcoholic beer
unlawfully for Plaintiff to drink and urged Plaintiff to drink the beer. Plaintiff did so, at the
unlawful behest of and under the undue influence and overreaching of Regan.

55. By reason thereof, Plaintiff became intoxicated.

56. It was Defendant Regan’s willful intention that Plaintiff become intoxicated, in

order that Plaintiff would become disarmed, helpless, bereft of all social, mental and physical

 
 

 

defenses, and her resistance would be weakened and destroyed as to the sexual advances, sexual
assault and battery and sexual abuse Regan intended to inflict upon Plaintiff.

57. By reason of Plaintiff's intoxication and her having been submitted by Regan to
his aforesaid sexual grooming techniques, and by reason of Regan’s use of his authority and
power as a teacher, Plaintiff was in fact socially, mentally and physically weakened and
incapable of meaningful resistance when Regan did make his sexual advances upon infant
student Plaintiff.

58. At the conclusion of the aforesaid Knicks game, Defendant Regan drove Plaintiff
in his vehicle to a home Regan occupied, with the wrongful purpose of sexually seducing,
assaulting, battering, and abusing Plaintiff.

59. After Defendant Regan took Plaintiff into the aforesaid home, Regan demanded
of Plaintiff, cajoled, overreached her and exercised upon her his undue influence, power and
authority as Defendants’ teacher and former coach, while Plaintiff was intoxicated by alcohol, to
cause student Plaintiff to submit to Regan’s perverse sexual advances, sexual assault and battery,
and sexual abuse, and thereby caused Plaintiff to administer oral sex upon Regan.

60. Soon thereafter, by reason of his authority and power as a teacher, Defendant
Regan cajoled, overreached and exercised his undue influence upon Plaintiff, and thereupon
instructed Plaintiff to lie to school authorities about her whereabouts and activities, and his
whereabouts and activities, when Plaintiff and Regan had been to Defendant’s dwelling as
aforesaid. Upon information and belief, Defendant Regan caused Plaintiff to engage in the
aforesaid deceit in order to attempt to conceal his aforesaid wrongful conduct.

61. | Upon information and belief, Defendant Regan told the same or similar deceits to
said school authorities who were purportedly investigating the said whereabouts and activities of

Regan and Plaintiff.

 
 

 

62. Plaintiff obeyed Defendant Regan, and lied to school authorities as to the same, in
the manner Regan had demanded.

63. Soon thereafter, Plaintiff's mother complained to Defendants’ school authorities
as to Plaintiff's whereabouts and in conjunction therewith, those whereabouts and activities of
Regan on the evening of the aforesaid Knicks game.

64. Defendants by their agents and employees, had a duty to perform such a proper
and sufficient investigation, as to Regan’s and Plaintiff's aforesaid whereabouts and activities,
and as to the relationship of Regan and Plaintiff, and the history thereof, and as to Regan’s
relationships with other students in Defendants’ schools.

65. Upon information and belief, Defendant Regan, by reason of his position,
authority and power as a teacher and coach in Defendants’ school, had also sexually abused,
assaulted, battered and raped another female student of Defendants’ school, who was 14 years of
age at the time of the rape.

66. Defendants’ agents and employees, who were in authority as administrators
and/or staff of Defendants, failed and refused to perform a proper and sufficient investigation,
and negligently, grossly negligently and with reckless disregard of Plaintiff's rights, and willfully
performed instead a merely perfunctory and facile investigation of the whereabouts and activities
of Plaintiff and Regan on the evening of the Knicks game, and all of the relationships and history
of Regan with Plaintiff and with other students, including the said 14-year old female.

67. Defendants’ aforesaid investigators knew or should have discerned or known of
the true whereabouts and activities of Plaintiff and Regan on the evening of the said Knicks
game, and of the relationship and history of Regan with Plaintiff and with other students,

including the said 14-year old female, but negligently, grossly negligently and with reckless

10

 
 

 

disregard of Plaintiff's rights, or willfully failed and refused to properly, sufficiently investigate
and ascertain the aforesaid facts and circumstances.

68. By reason of the foregoing, Defendants, their agents and employees had a duty to
intervene as between Plaintiff and Defendant Regan before, during and after Regan engaged in
said sexual grooming techniques, and aforesaid sexual abuse and sexual battery, to provide
protection to Plaintiff from Defendant Regan, both before and after Regan’s sexual abuse, assault
and battery of Plaintiff.

69. By reason of the foregoing, Defendants’ failure and refusal to have properly and
sufficiently investigated the aforesaid, and to have thereupon rendered supervision and due
protection and aid to Plaintiff, the Defendants caused and encouraged their employee Regan to
continue to subject student infant Plaintiff to teacher Defendant Regan’s sexual grooming, sexual
abuse, assault, and battery, and Regan did continue to so subject Plaintiff to the aforesaid
atrocious conduct, causing Plaintiff grievous harm.

70. The aforesaid facts and circumstances as to Plaintiff and as to the other female
student, could have and should have been ascertained by Defendants, their agents and employees
by the conducting of a proper investigation.

71. By reason of Defendants’ aforesaid neglect, gross neglect, reckless disregard, and
willful conduct in negligently, grossly negligently, and with reckless disregard of Plaintiff's
rights, and willfully failing to conduct a proper and sufficient investigation, and in negligently,
grossly negligently and willfully failing to supervise Defendants’ employees, including Regan
and the aforesaid investigators and investigation, Plaintiff was harmed in that Plaintiff was

subjected to Defendant Regan’s persistent sexual grooming, sexual abuse, sexual harassment,

and assault and battery.

1]

 
 

 

72. Consequently Plaintiff suffered and continues to suffer fear, intimidation, anxiety,
disgust, revulsion, alarm, terror, dread, degradation, emotional distress, panic, apprehension of
harm, abhorrence, lack of sleep, nightmares, depression, loss of affection and companionship,
feelings of isolation, shame, and physical invasion of privacy and physical harm, all to Plaintiff's
damages in a sum to be determined by the trier of fact.

73. By reason of the foregoing, Plaintiff is entitled to punitive damages in a sum to be
determined by the trier of fact, but not less than three times Plaintiff's actual damages, and to

attorneys’ fees, costs and disbursements.

AS FOR A SECOND CAUSE OF ACTION:
SEXUAL ABUSE AND HARASSMENT

74. By reason of the foregoing, Defendant Regan intentionally and willfully sexually

abused and harassed Plaintiff.

75, At all times herein, Defendants were responsible for and liable for the acts of their
agents and employees, including Defendant Regan, in the course of and by reason of his
employment as Defendants’ teacher.

76. By reason of the foregoing, Defendants are liable for the wrongful acts of Regan
as a teacher in sexually grooming Plaintiff for sexual abuse and harassment in the course of and
by reason of Defendant Regan’s employment.

77. By reason of the foregoing, Defendants are liable for Defendant Regan’s sexual
abuse and harassment of Plaintiff.

78. By reason of the foregoing, Plaintiff suffered and continues to suffer fear,
intimidation, anxiety, disgust, revulsion, alarm, terror, dread, degradation, emotional distress,

panic, apprehension of harm, abhorrence, lack of sleep, nightmares, depression, loss of affection

12

 
 

 

and companionship, feelings of isolation, shame, and physical invasion of privacy and physical
harm, all to Plaintiff's damages in a sum to be determined by the trier of fact.

79. By reason of the foregoing, Plaintiff is entitled to punitive damages in a sum to be
determined by the trier of fact, but not less than three times Plaintiff's actual damages, and to

attorneys’ fees, costs and disbursements.

AS FOR A THIRD CAUSE OF ACTION:
SEXUAL ASSAULT

80. By reason of the foregoing, Defendant Regan sexually assaulted Plaintiff by
causing Plaintiff, by the aforesaid grooming techniques and actions, including causing Plaintiff.
to be intoxicated, to become unable to sufficiently put up any objection to or meaningful
resistance to Regan’s sexual advances, then physically approaching Plaintiff and placing himself
in, and his penis in, an intimidating position in relation to Plaintiff for the purpose of causing
compelling, cajoling and intimidating Plaintiff into administering oral sex upon Regan.

81. At all times herein, Defendants were responsible for and liable for the acts of their
agents and employees, including Defendant Regan, in the course of his employment as
Defendants’ teacher.

82. By reason of the foregoing, Defendants are liable for the wrongful acts of Regan
as a teacher in sexually grooming Plaintiff for sexual assault, abuse and harassment in the course
of and by reason of Defendant Regan’s employment.

83. By reason of the foregoing, Defendants are liable for Defendant Regan’s sexual
assault and harassment of Plaintiff.

84. Consequently Plaintiff suffered and continues to suffer fear, intimidation, anxiety,
disgust, revulsion, alarm, terror, dread, degradation, emotional distress, panic, apprehension of

harm, abhorrence, lack of sleep, nightmares, depression, loss of affection and companionship,

13

 
 

 

feelings of isolation, shame, and physical invasion of privacy and physical harm, all to Plaintiff's
damages in a sum to be determined by the trier of fact.

85. By reason of the foregoing, Plaintiff is entitled to punitive damages in a sum to be
determined by the trier of fact, but not less than three times Plaintiff's actual damages, and to

attorneys’ fees, costs and disbursements.

AS FOR A FOURTH CAUSE OF ACTION:
SEXUAL BATTERY

86. By reason of the foregoing, Defendant Regan sexually battered Plaintiff by
causing Plaintiff by the aforesaid techniques and actions, including causing Plaintiff be
intoxicated, to become unable to sufficiently put up any objection to or meaningful resistance to
Regan’s sexual advances, then causing, compelling, cajoling, and intimidating Plaintiff by
inserting his penis into infant student Plaintiff's mouth, and causing Plaintiff to administer oral
sex to Regan.

87.  Atall times herein, Defendants were responsible for and liable for the acts of their
agents and employees, including Defendant Regan, in the course of and by reason of his
employment as Defendants’ teacher.

88. By reason of the foregoing, Defendants are liable for the wrongful acts of Regan
as a teacher in sexually grooming Plaintiff for sexual abuse, battery and harassment in the course
of and by virtue of Defendant Regan’s employment.

89. By reason of the foregoing, Defendants are liable for Defendant Regan’s sexual
battery of Plaintiff.

90. By reason of the foregoing, consequently Plaintiff suffered and continues to suffer
fear, intimidation, anxiety, disgust, revulsion, alarm, terror, dread, degradation, emotional

distress, panic, apprehension of harm, abhorrence, lack of sleep, nightmares, depression, loss of

14

 
 

 

affection and companionship, feelings of isolation, shame, and physical invasion of privacy and
physical harm, all to Plaintiff's damages in a sum to be determined by the trier of fact.

91. By reason of the foregoing, Plaintiff is entitled to punitive damages in a sum to be
determined by the trier of fact, but not less than three times Plaintiff's actual damages, and to

attorneys’ fees, costs and disbursements.

AS FOR A FIFTH CAUSE OF ACTION:
SEXUAL ABUSE AND HARASSMENT OF PLANTIFF

92. After the aforesaid battery of Plaintiff by Defendant Regan, Regan continued to
engage in sexual grooming of Plaintiff while Plaintiff was a student and Regan a teacher in the
Defendants’ District, for Regan’s sexual perverse pleasure and to prepare Plaintiff for improper
sexual intercourse with Regan, in the course of and by virtue of Defendant Regan’s employment

by Defendants.

93. Said improper sexual grooming techniques by Regan included but were not
limited to cajoling, persuading, favoring Plaintiff and exercising his authority and power as a
teacher, to cause Plaintiff to look up to, admire, rely upon Regan, accept Regan as a mentor and
friend, and come under his undue influence; and said techniques included causing Plaintiff to go
to the beach with Regan, to be there touched and embraced by Regan.

94. Between 1997 and 2002 in the course of his employment and by use of his
authority and power as a teacher in Defendants’ school district, Defendant Regan compelled,
cajoled, persuaded, overreached and used undue influence upon Plaintiff to cause Plaintiff to
submit to and engage in sexual intercourse with Regan, on at least three discrete occasions.

95. At all times herein, Defendants were responsible for and liable for the acts of their
agents and employees, including Defendant Regan, in the course of and by virtue of his

employment as Defendants’ teacher.

15

 
 

 

96. By reason of the foregoing, Defendants are liable for Defendant Regan’s sexual
abuse and harassment of Plaintiff.

97. Consequently Plaintiff suffered and continues to suffer fear, intimidation, anxiety,
disgust, revulsion, alarm, terror, dread, degradation, emotional distress, panic, apprehension of
harm, abhorrence, lack of sleep, nightmares, depression, loss of affection and companionship,
feelings of isolation, shame, and physical invasion of privacy and physical harm, all to Plaintiffs
damages in a sum to be determined by the trier of fact.

98. By reason of the foregoing, Plaintiff is entitled to punitive damages in a sum to be
determined by the trier of fact, but not less than three times Plaintiff's actual damages, and to

attorneys’ fees, costs and disbursements.

AS FOR A SIXTH CAUSE OF ACTION:
SEXUAL ASSAULT OF PLAINTIFF

99. By reason of the foregoing, Defendant Regan sexually assaulted Plaintiff by
causing Plaintiff, by the aforesaid grooming techniques and actions, and by means of the use of
and reliance upon Regan’s power, authority and position as a teacher and coach in Defendant’s
school, and by taking undue advantage of Plaintiff's lack of judgment and understanding due to
Plaintiff's young age as an infant, to become unable to sufficiently put up any objection to or
meaningful resistance to Regan’s sexual advances, then physically approaching Plaintiff and
placing himself and his penis in an intimidating position in relation to Plaintiff for the purpose of
causing and compelling, cajoling and intimidating infant student Plaintiff into sexual intercourse
with Regan, and the sexual intercourse was engaged in at least once when Plaintiff was an infant,

and sexual intercourse occurred on at least three discrete occasions.

16

 
 

 

100. At all times herein, Defendants were responsible for and liable for the acts of their
agents and employees, including Defendant Regan, in the course of and by virtue of his
employment as Defendants’ teacher.

101. By reason of the foregoing, Defendants are liable for the wrongful acts of Regan
as a teacher and coach in sexually grooming Plaintiff for sexual assault abuse and harassment of
Plaintiff, and for sexual assault upon Plaintiff, in the course of and by reason of Defendant
Regan’s employment.

102. By reason of the foregoing, Defendants are liable for Defendant Regan’s sexual
assault of Plaintiff.

103. Consequently Plaintiff suffered and continues to suffer fear, intimidation, anxiety,
disgust, revulsion, alarm, terror, dread, degradation, emotional distress, panic, apprehension of
harm, abhorrence, lack of sleep, nightmares, depression, loss of affection and companionship,
feelings of isolation, shame, and physical invasion of privacy and physical harm, all to Plaintiffs
damages in a sum to be determined by the trier of fact.

104. By reason of the foregoing, Plaintiff is entitled to punitive damages in a sum to be
determined by the trier of fact, but not less than three times Plaintiff's actual damages, and to

attorneys’ fees, costs and disbursements.

AS FOR A SEVENTH CAUSE OF ACTION:
SEXUAL BATTERY OF PLAINTIFF

105. By reason of the foregoing, Defendant Regan sexually battered Plaintiff by
causing Plaintiff by the aforesaid grooming techniques and actions, and by means of the use of
and reliance upon Regan’s authority and position as a teacher in Defendants’ school, and by
taking undue advantage of Plaintiffs lack of judgement and understanding due to Plaintiff's

young age as an infant, to become unable to sufficiently put up any objection to or meaningful

17

 
 

 

resistance to Regan’s sexual advances, then inserting his penis into infant Plaintiff's vagina and
causing, compelling, cajoling and intimidating Plaintiff into sexual intercourse with Regan,
engaged in at least once when Plaintiff was an infant, and sexual intercourse occurred on at least

three discrete occasions

106.  Atall times herein, Defendants were responsible for and liable for the acts of their
agents and employees, including Defendant Regan, in the course of and by virtue of his
employment as Defendants’ teacher.

107. By reason of the foregoing, Defendants are liable for the wrongful acts of Regan
as a teacher in sexually grooming Plaintiff for sexual abuse and harassment and battery in the
course of and by virtue of Defendant Regan’s employment.

108. By reason of the foregoing, Defendants are liable for Defendant Regan’s sexual
battery of Plaintiff.

109. Consequently Plaintiff suffered and continues to suffer fear, intimidation, anxiety,
disgust, revulsion, alarm, terror, dread, degradation, emotional distress, panic, apprehension of
harm, abhorrence, lack of sleep, nightmares, depression, loss of affection and companionship,
feelings of isolation, shame, and physical invasion of privacy and physical harm, all to Plaintiff's
damages in a sum to be determined by the trier of fact.

110. By reason of the foregoing, Plaintiff is entitled to punitive damages in a sum to be
determined by the trier of fact, but not less than three times Plaintiff's actual damages, and to

attorneys’ fees, costs and disbursements.

AS FOR AN EIGTH CAUSE OF ACTION:
VIOLATION OF TITLE EX 20 USC §1681 (et seq.)

111. Plaintiff repeats paragraphs 1-110 herein.

18

 
 

 

112. At all times, each of Defendants had the authority, individually and collectively,
to institute corrective measures on behalf of Defendant District and of Plaintiff to investigate,
interfere with, cause cessation of, impede, and otherwise prevent or thwart a) Defendant Regan’s
illicitly sexual grooming techniques used upon Plaintiff and other students; b) Defendant
Regan’s aforesaid threatening behaviors; c) Defendant Regan’s improper aforesaid relationship
imposed upon Plaintiff; d) Defendant’s sexual harassment of Plaintiff, sexual abuse of Plaintiff,
sexual assault upon Plaintiff, sexual battery of Plaintiff; e) Defendant’s willful aforesaid conduct
in using Plaintiff as his agent in causing Plaintiff to engage in deceit of Defendants’ agents and
of Plaintiff's mother as to the true aforesaid events and circumstances as to the evening of the
aforesaid Knicks game.

113. Each of Defendants at all times herein with reckless indifference, failed and
refused to exercise their individual and/or collective authority to investigate, interfere with, cause
cessation of, impede, and otherwise prevent or thwart Defendant Regan’s aforesaid unlawful,
atrocious behaviors, and to protect Plaintiff and her welfare, and that of other students.

114. Each of Defendants at all times herein exercised and demonstrated deliberate
indifference and reckless indifference a) as to each of Defendant Regan’s aforesaid unlawful and
atrocious acts and behaviors; b) as to Plaintiffs welfare and that of other students in the
Defendants’ Districts.

115. Each of Defendants had an individual and/or collective obligation to have
supervised and monitored Defendant Regan in his relationships with Plaintiff and with other
students.

116. Defendant Districts, at all times herein, were public school districts receiving

various federal funds, subject to 20 USC § 1681 et seq.

19

 
 

 

117. Upon information and belief, at all times herein, it was a policy, custom or
practice of Defendants individually and collectively to exercise and demonstrate deliberate
indifference and reckless indifference as to the behaviors of teachers and administrations,
including Defendant Regan a) in relation to students including Plaintiff and b) as to the personal
relationships of teachers, including Defendant Regan, with students, including Plaintiff.

118. By reason of the foregoing, Defendant Regan being free from Defendants’
individual and collective scrutiny and supervision, and from exercise of Defendants’ individual
and collective authority as aforesaid, was enabled to engage in and maintain for a substantial
time, the aforesaid unlawful conduct and illicit atrocious relationships with Plaintiff and other
students, with impunity.

119. By reason of the foregoing, Defendants’ breaches of their aforesaid duties and
obligations caused the aforesaid harms to Plaintiff insofar as sexual predator, harasser, assaulter,
batterer, sexual groomer Regan had unfettered access to Plaintiff as to the illicit atrocious
relationship with Plaintiff, and to carry out, and did carry out all the aforesaid unlawful and
atrocious behaviors as to Plaintiff and other students.

120. By reason of the foregoing, Defendants are liable for the aforesaid acts, in
violation of Title IX §1681 ef seg., and have damaged Plaintiff, and caused Plaintiff to suffer
fear, intimidation, anxiety, disgust, revulsion, alarm, terror, dread, degradation, emotional
distress, panic, apprehension of harm, abhorrence, lack of sleep, nightmares, depression, loss of
affection and companionship, feelings of isolation, shame, and physical invasion of privacy and
physical harm, all to Plaintiff's damages in a sum to be determined by the trier of fact; and
Plaintiff is entitled to punitive and exemplary damages and attorneys’ fees, costs and

disbursements.

20

 
 

 

AS FOR A NINTH CAUSE OF ACTION:
CIVIL RIGHTS VIOLATION OF 42 USC §1983

121. Plaintiff repeats paragraphs 1- 120 herein.

122. At all times, Defendants individually and collectively as state actors, had the
authority and positive duty to protect students, including Plaintiff, in their rights, privileges and
immunities as to their lives, liberties and properties, from all harm, including harm inflicted by
Defendant Regan and by the deliberate indifference and reckless indifference exercised by
Defendants themselves, as aforesaid.

123.  Atall times, Defendants individually and collectively, including Defendant Regan
in his capacity as teacher and girls’ basketball coach, unlawfully deprived Plaintiff of her right to
liberty and to privacy, and including her right to her welfare, dignity and bodily integrity, and as
to a free and appropriate public school education, free of sexual harassment, abuse, assault, and
battery.

124. At all times herein, Plaintiff's aforesaid rights were violated in that Plaintiff was
repeatedly deprived of her liberty and property in being required, cajoled, overreached, and
subjected to undue influence by Defendant Regan in being rendered intoxicated by Regan and
caused by Regan to be in Regan’s vehicle and house and other sites in order that Regan could
carry out the aforesaid atrocious acts upon Plaintiff, all which restrained Plaintiff in her liberty
and deprived Plaintiff of her right to privacy and bodily and personal integrity, and of a free and
appropriate public school education free of such sexual harassment, abuse, assault and battery.

125. Consequently Plaintiff suffered and continues to suffer fear, intimidation, anxiety,
disgust, revulsion, alarm, terror, dread, degradation, emotional distress, panic, apprehension of

harm, abhorrence, lack of sleep, nightmares, depression, loss of affection and companionship,

21

 
 

 

feelings of isolation, shame, and physical invasion of privacy and physical harm, all to Plaintiff's
damages in a sum to be determined by the trier of fact.

126. By reason of the foregoing, Plaintiff is entitled to punitive damages in a sum to be
determined by the trier of fact, but not less than three times Plaintiff's actual damages, and to

attorneys’ fees, costs and disbursements.

AS FOR A TENTH CAUSE OF ACTION:
INTENTIONAL INFLICTION OF EXTREME EMOTIONAL DISTRESS

127. By reason of the foregoing, including but not limited to Defendant Regan’s sexual
grooming techniques, Defendant Regan’s causing infant Plaintiff to become intoxicated,
insertion of his penis into Plaintiff's mouth and causing Plaintiff to administer oral sex upon him,
inserting his penis into Plaintiff's vagina and engaging in sexual intercourse with infant Plaintiff,
and causing Plaintiff to assist Regan in concealing his illicit sexual actions and to lie to school
authorities regarding his sexual actions with Plaintiff, Regan engaged in the intentional infliction
of extreme emotional distress upon Plaintiff.

128. By reason of the foregoing, Defendants were responsible for and liable for the
acts of their agents and employees, including Defendant Regan, in the course of and by virtue of
his employment as Defendants’ teacher.

129. By reason of the foregoing, Defendants are liable for the acts of their agents and
employees, including Regan, for the intentional infliction of extreme emotional distress upon
Plaintiff.

130. Consequently Plaintiff suffered and continues to suffer fear, intimidation, anxiety,
disgust, revulsion, alarm, terror, dread, degradation, emotional distress, panic, apprehension of

harm, abhorrence, lack of sleep, nightmares, depression, loss of affection and companionship,

22

 
 

 

feelings of isolation, shame, and physical invasion of privacy and physical harm, all to Plaintiff's
damages in a sum to be determined by the trier of fact.

131. By reason of the foregoing, Plaintiff is entitled to punitive damages in a sum to be
determined by the trier of fact, but not less than three times Plaintiff's actual damages, and to

attorneys’ fees, costs and disbursements.

AS FOR AN ELEVENTH CAUSE OF ACTION:
PRIMA FACIE TORT

132. By reason of the foregoing, including but not limited to Defendant Regan’s sexual
grooming techniques, Defendant Regan’s causing infant Plaintiff to become intoxicated,
insertion of his penis into Plaintiff's mouth and causing Plaintiff to administer oral sex upon him,
inserting his penis into Plaintiff's vagina and engaging in sexual intercourse with infant Plaintiff,
and causing Plaintiff to assist Regan in concealing his sexual actions and to lie to school
authorities regarding his illicit sexual actions with Plaintiff, Regan engaged in a prima facie tort
against Plaintiff.

133. By reason of the foregoing, Defendants are liable for engaging in a prima facie
tort against Plaintiff in that at all times herein, Defendants were responsible for and liable for the
acts of their agents and employees, including Defendant Regan, in the course of and by virtue of
his employment as Defendants’ teacher.

134. Consequently Plaintiff suffered and continues to suffer fear, intimidation, anxiety,
disgust, revulsion, alarm, terror, dread, degradation, emotional distress, panic, apprehension of
harm, abhorrence, lack of sleep, nightmares, depression, loss of affection and companionship,
feelings of isolation, shame, and physical invasion of privacy and physical harm, all to Plaintiff's

damages in a sum to be determined by the trier of fact.

23

 
 

 

135. By reason of the foregoing, Plaintiff is entitled to punitive damages in a sum to be
determined by the trier of fact, but not less than three times Plaintiff's actual damages, and to

attorneys’ fees, costs and disbursements.

AS FOR A TWELTH CAUSE OF ACTION:
BREACH OF FIDUCIARY DUTIES

136. At all times herein, Defendants stood in Joco parentis to Plaintiff, an infant
student in Defendants’ schools. Thereby, Defendants were fiduciaries of Plaintiff.

137. At all times herein, Defendants were fiduciaries in fact and in law of Plaintiff as
to the proper education of Plaintiff, the physical and mental protection of Plaintiff from harm, the
physical and mental well-being and health of Plaintiff, and the inculcation of moral, intellectual,
ethical principles and good citizenship of Plaintiff.

138. By reason of the foregoing, Defendants enabled, and neglected to prevent,
Defendant Regan from engaging against Plaintiff in the foregoing atrocious behaviors.

139. By reason of the foregoing, including but not limited to Defendant Regan’s sexual
grooming techniques, Defendant Regan’s causing infant Plaintiff to become intoxicated,
insertion of his penis into Plaintiff's mouth and causing Plaintiff to administer oral sex upon him,
inserting his penis into Plaintiff's vagina and engaging in sexual intercourse with infant Plaintiff,
and causing Plaintiff to assist Regan in concealing his sexual actions and to lie to school
authorities regarding his sexual actions with Plaintiff, Defendants breached their fiduciary duties
to Plaintiff.

140. By failing and refusing to properly investigate and ascertain the aforesaid
intoxication of Plaintiff and of Plaintiff's and Defendant Regan’s whereabouts, and activities
connected to the Knicks game and thereafter, and of the relationship of and history of Regan

with Plaintiff and also with other students including but not limited to the aforesaid 14-year old

24

 
 

 

female student, and by failing to prevent the aforesaid atrocious conduct of Regan, Defendants
breached their fiduciary duties as to Plaintiff.

141. Consequently Plaintiff suffered and continues to suffer fear, intimidation, anxiety,
disgust, revulsion, alarm, terror, dread, degradation, emotional distress, panic, apprehension of
harm, abhorrence, lack of sleep, nightmares, depression, loss of affection and companionship,
feelings of isolation, shame, and physical invasion of privacy and physical harm, all to Plaintiff's
damages in a sum to be determined by the trier of fact.

142. By reason of the foregoing, Plaintiff is entitled to punitive damages in a sum to be
determined by the trier of fact, but not less than three times Plaintiff's actual damages, and to

attorneys’ fees, costs and disbursements.

AS FOR A THIRTEENTH CAUSE OF ACTION:
NEGLIGENT HIRING AND RETENTION

143. Upon information and belief, Defendants at all times had a duty to hire and retain
a Special Education teacher and girls’ basketball coach with proper experience, history and
moral and ethical standards and disposition, and who was, in prior teaching employment and
would always be in employment with Defendants, a role model for students, and who was not a
sexual pervert and sexual predator.

144. Upon information and belief, at all times, Defendants had a duty of investigation,
inquiry and research as to all applicants when seeking to employ and when employing and
continuing to employ such a special education teacher and girls’ basketball coach. Upon
information and belief, had Defendants performed their duties as aforesaid, Defendants would
have discovered and determined that Defendant Regan was not and would not have been a role
model for students and would have atrociously acted as he did. Defendants failed in the

performance of their aforesaid duties.

25

 
 

 

145. Upon information and belief, Defendant Regan was negligently employed as a
special education teacher and girls’ basketball coach by Defendants and Defendants’
predecessors.

146. Upon information and belief, Defendant Regan was negligently retained in
employment by Defendants as a special education teacher and girls’ basketball coach.

147.  Atall times, upon information and belief, Defendants and their predecessors knew
or should have known that Regan was not a role model for students and that he had demonstrated
improper history, moral and ethical standards and behavior in his continued employment with
Defendants, and in his prior employment with B.O.C.E.S.

148. Nonetheless, without engaging in a full, proper investigation, inquiry and research
as to Defendant Regan and without properly taking into account, or by ignoring, Regan’s
employment history, credentials, experience, history, and lack of moral and ethical standards and
disposition, Defendants and their predecessors recklessly, negligently, and grossly negligently
employed Regan as aforesaid, and continued him in his employment, even after Plaintiff's
mother alerted Defendants to Regan’s aforesaid relationship and behavior regarding Plaintiff.

149. By reason of said employment of, and continuing employment of Defendant
Regan, Defendants enabled sexual predator and sexual pervert Regan to sexually groom Plaintiff
for Regan’s aforesaid sexual depredations and to engage in said sexual depredations as to
Plaintiff, all to Plaintiff's harm and damages.

150. By reason of the foregoing, Defendants are responsible for and liable for the
negligent and grossly negligent employment and retention in employment of Regan.

151. By reason of the foregoing, Defendants were responsible for and liable for the
acts of their agents and employees, including Defendant Regan, in the course of and by virtue of

his employment as Defendants’ teacher.

26

 
 

 

disgust, revulsion, alarm, terror, dread, degradation, emotional distress, panic, apprehension of
harm, abhorrence, lack of sleep, nightmares, depression, loss of affection and companionship,
feelings of isolation, shame, and physical invasion of privacy and physical harm, all to Plaintiff's

damages in a sum to be determined by the trier of fact.

determined by the trier of fact, but not less than three times Plaintiff's actual damages, and to

attorneys’ fees, costs and disbursements.

WHEREFORE, Plaintiff prays for judgement as follows:

a)

b)

d)

152. Consequently Plaintiff suffered and continues to suffer fear, intimidation, anxiety,

153. By reason of the foregoing, Plaintiff is entitled to punitive damages in a sum to be

On the first cause of action for Negligent Failure to Investigative and Supervise, for
damages, punitive damages and attorneys’ fees, costs and disbursements, in a sum to be
determined by the trier of fact;

On the second cause of action for Sexual Abuse and Harassment, for damages, punitive
damages and attorneys’ fees, costs and disbursements, in a sum to be determined by the
trier of fact;

On the third cause of action for Sexual Assault, for damages, punitive damages and
attorneys’ fees, costs and disbursements, in a sum to be determined by the trier of fact;
On the fourth cause of action for Sexual Battery, for damages, punitive damages and
attorneys’ fees, costs and disbursements, in a sum to be determined by the trier of fact;
On the fifth cause of action for Sexual Abuse and Harassment of Plaintiff, for damages,
punitive damages and attorneys’ fees, costs and disbursements, in a sum to be determined

by the trier of fact;

27

 
 

 

g)

h)

j)

k)

I)

On the sixth cause of action for Sexual Assault of Plaintiff, for damages, punitive
damages and attorneys’ fees, costs and disbursements, in a sum to be determined by the
trier of fact;

On the seventh cause of action for Sexual Battery of Plaintiff, for damages, punitive
damages and attorneys’ fees, costs and disbursements, in a sum to be determined by the
trier of fact;

On the eighth cause of action for Violation of Title Ix 20 USC §1681, for damages,
punitive damages and attorneys’ fees, costs and disbursements, in a sum to be determined
by the trier of fact;

On the ninth cause of action for Civil Rights Violation of 42 USC §1983, for damages,
punitive damages and attorneys’ fees, costs and disbursements, in a sum to be determined
by the trier of fact;

On the tenth cause of action for Intentional Infliction of Extreme Emotional Distress, for
damages, punitive damages and attorneys’ fees, costs and disbursements, in a sum to be
determined by the trier of fact;

On the eleventh cause of action for Prima Facie Tort, for damages, punitive damages and
attorneys’ fees, costs and disbursements, in a sum to be determined by the trier of fact;
On the twelfth cause of action for Breach of Fiduciary Duties, for damages, punitive

damages and attorneys’ fees, costs and disbursements, in a sum to be determined by the

trier of fact;

m) On the thirteenth cause of action for Negligent Hiring and Retention, for damages,

punitive damages and attorneys’ fees, costs and disbursements, in a sum to be determined

by the trier of fact, and for any other proper relief.

28

 
Cas

c

 

 

2:19-cv-05327-ENV-JO Document1 Filed 09/18/19 Page 29 of 30 PagelD #: 29

Dated: September 18, 2019
Miller Place, NY

29

 

John Ray, Esq. JR 5938)_-7
Ray, Mitev & Associatés, LLP
Attorney(s) for Plaintiff

122 North Country Road

P. O. Box 5440

Miller Place, NY 11764

(631) 473-1000
john@raymitevlaw.com

 
 
